DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-21 are rejected under 35 U.S.C. 102 (a)(1)  as being anticipated by  Son et al (EP 3343551 A1  in IDS).
               Regarding Claim 1, Son et al teaches a local active matrix display panel (see Figures 1-3, 14, Paragraph 0051, 0070, 0207) comprising: an array of pixel driver chips (Fig.2; Paragraph 0083-0093) ( if a plurality of panels are arranged in the matrix as shown in figure 14 and Paragraph 0206-0207, also the driving chips form a matrix, wherein 0093 says there may be one per panel);
a thin film transistor (TFT) layer in electrical contact with the array of pixel driver chips; (see figures 1-4, 15; Paragraph 0052-0060, 0069-0074, 0078-0093: timing controller, gate and data driver are connected to the gate/data electrodes of the TFT layer);


               Regarding Claim 2, Son et al teaches the local active matrix display panel, wherein the TFT layer is over the array of pixel driver chips, and the array of LEDs is on the TFT layer. (Paragraph 0070-0078; 0098-0108).
               Regarding Claim 3, Son et al teaches the local active matrix display panel, wherein each pixel driver chip of the array of pixel driver chips includes a digital data storage module. (Fig.2; Paragraph 0083-0093).
               Regarding Claim 4, Son et al teaches the local active matrix display panel, wherein each pixel driver chip is electrically connected to a corresponding matrix of LEDs of the array of LEDs. (Paragraph 0072-0078).
               Regarding Claim 5, Son et al teaches the local active matrix display panel, wherein each pixel driver chip is electrically connected to a corresponding local pixel circuit matrix in the TFT layer. (Paragraph 0070-0074).
               Regarding Claims 6, 13, Son et al teaches the local active matrix display panel, wherein each local pixel circuit matrix contains a power grid. ( Paragraph 0070-0076).
               Regarding Claims 7, 14, Son et al teaches the local active matrix display panel, wherein the power grid is wholly contained within the local pixel circuit matrix and connected to a corresponding pixel driver chip. (Fig.2; Paragraph 0070-0076).
               Regarding Claims 8, 15, Son et al teaches the local active matrix display panel, wherein the power grid is directly connected to a global voltage supply line. (Fig.2; Paragraph 0070-0076).




               Regarding Claim 10, Son et al teaches a local active matrix display circuit comprising:
a pixel driver chip within an array of pixel driver chips interspersed within a display area of a display panel (Fig.2; Paragraph 0076-0078, 0083-0093); 
a plurality of global signal line inputs to the pixel driver chip (Fig.14-15; Paragraph 0212-0218); and 
a local pixel circuit matrix coupled to the pixel driver chip. ( Figs. 1 -3; Paragraph 0076-0078, 0083-0093; Each tile is an active matrix LED display).

               Regarding Claim 11, Son et al teaches the local active matrix display circuit further comprising a first local subpixel circuit of the local pixel circuit matrix includes a first subpixel memory cell (Cst in fig. 3; Paragraph 0070) coupled with a local emission data line (DL in fig. 3; Paragraph 0070) from the pixel driver chip and a local scan line (GL in fig. 3; Paragraph 0070-0071) from the pixel driver chip. (Fig. 3; Paragraph 0070-0076, 0093).

               Regarding Claim 12, Son et al teaches the local active matrix display circuit, wherein the local emission data line is coupled with a column of local subpixel circuits in the local pixel circuit matrix, and the local scan line is coupled with a row of local subpixel circuits in the local pixel circuit matrix. (Fig. 3; Paragraph 0070-0076).



               Regarding Claim 17, Son et al teaches the method, wherein programming the first subpixel memory cell with the first local emission data comprises sending a column data signal and a row scan signal from the pixel driver chip to a switch in the first subpixel memory cell. (Fig. 3; Paragraph 0070-0076).
               Regarding Claim 18, Son et al teaches the method, wherein programming the first subpixel memory cell with the first local emission data is performed while programming a first row of subpixel memory cells with the pixel driver chip, the first row of subpixel memory cells within a first row of corresponding local subpixel circuits. (Paragraph 0070-0084).
               Regarding Claims 19-20, Son et al teaches the method further comprising programing a second row of subpixel memory cells with the pixel driver chip after programming the first row of memory cells, the second row of memory cells located within a second row of corresponding local subpixel circuits and wherein the global data signal is a digital signal. (Fig. 3; Paragraph 0070-0083).

              Regarding Claim 21, Son et al teaches the method further comprising further comprising emitting light from a second LED within a second local subpixel circuit in the second row of second row of local subpixel circuits, wherein a driving transistor connected to the first LED and the first subpixel 

5.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY SHANKAR whose telephone number is (571)272-7682.  The examiner can normally be reached on M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.++






/VIJAY SHANKAR/Primary Examiner, Art Unit 2622